Title: To James Madison from Alexander Fowler, 19 February 1801
From: Fowler, Alexander
To: Madison, James


Sir,
Fowlers Glenn, near Pittsburgh 19h. February 1801.
Believing, as I do, that you know my conduct and exertions in the cause of truth and liberty, to have been pure, uniform, disinterested and decissive, on all occassions, and in all situations, I take the liberty to sollicit your countenance, and protection, should an opportunity intervene, whereby you could introduce my name to Mr. Jefferson. On my arrival from Europe in 1778, I had the countenance of all; and at the conclusion of the Revolution, on settling my accounts with the Board of Treasury, I was Complimented by the Board for my conduct in office, as Auditor of the Western department, with assurances from my Republican friends, that I should not be forgot; but since that period, such a change has taken place, in the Sentiments of Men, as well as in the measures of Government, that on contemplating on the noble deeds, and patriotick conduct of this Country in the memorable year 1775, (of which I had the honor of bearing some share) I ha⟨ve⟩ often been in doubt, whether I was treading on the free s⟨oil o⟩f America, or on that claimed by the Tyrant of Morrocco, or the Great Mogul. In consequence of this wonderfull change, I retired to a small Farm here, of about 150 acres, about three Miles from Pittsburgh; and have employed myself, in the cultivation of it, merely to be out of the way of an insulting, contaminating crew, who seemed to think, that America was made for them alone; and the promoters of the Independence of this Country; the genuine friends of freedom, were to become their nominal slaves. Even in my retirement, I was not permitted to live in peace. Insult, and injury, pursued my [sic] to my Glen. The free mind was to become prostituted to the mad carreer of that illustrious scoundrel Porcupine, and a British faction. Here, we were not allowed to follow conviction. The mind must become debased, and tutored by Lessons from the school of Porcupine and Abercrombie, the hirelings of faction, by their wretched agents Ross, and Addison, the political Girgishites of the West; in course, I even discovered myself, in the same situation, at Pittsburgh, in the year 1800, that I found myself in, at Boston in 1775; There I was honored with the appellation of the Rebellious Fowler, here I have been honored with that of the Jacobin Fowler. I was doomed to betray truth, and belie my feelings, or submit to insult and Injury; of which I believe I have borne my share; at least, more than I ever thought, I could have submitted to, through the Channel of John Sculls Pittsburgh Gazette; but I am convinced, that the low, filthy, fulminations of such a Paper, can do me no injury, with those that know me.
On Mr. MacKean being chosen by the people, to preside over the State of Pennsylvania, knowing me in the year 1774, when the Royal Irish Regimt. (to which I belonged) was quartered in the City of Philadelphia; and finding that I was living in retirement, and had adhered firmly to the political principles I had embraced, he forwarded me unsollicitted, a Commission of the Peace for this district, as also the Commission of a brigadier General, of the Allegheney Militia, being the County where I reside. In the latter station, I have the pleasure of saying, that I have been of some service to the State, but of none to myself; for altho both Commissions are Honorable, they are of no benefit to me; and notwithstanding my Industry on my Farm; what with the low price of produce, and the high price of labour, it is with difficulty, that I can, on the most frugal plan, make the fruits of my labour Ballance my expenditures. This day, I have sold two hundred Bushels of Wheat for half a dollar pr. Bushel, merely to scrape up o⟨ne⟩ hundred dollars.
There are two offices at this place, either of which would ⟨suit?⟩ me, and enable me to live more Independent, should the present Incumbents be removed. One is held by John Nevill, the other by the younger John Wilkins; the latter Quarter Master, at this place, the former Inspector of the Revenue. It is reported here, that they will both be removed; and if envenomed rancour, low vulgarity, and deep duplicity, and intrigue, against the privileges, and prosperity of a free people, and the friends of freedom, merit a rem[o]val, they do. I have been advised by my Republican friends here, to apply for one, or other, of these offices; either of them would suit me; and I think, I am full as Competent as either of these Gentlemen, and without vanity, better Entitled. I know Sir, you was my friend, and I hope you will befriend me in this instance. I have the Honor [to] be, with the most perfect Esteem, and respect, Sir, Your Most obedient humble Servant
A: Fowler.
